à”

REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

MINISTERE DES FORETS

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY

ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENE Ÿ- SECRETARIAT GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY

CONVENTION PROVISOIRE D'EXPLOITATION

R599 E— pour 2006
CPE/MINFOF/SG/

SDAFF du

v

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les modalités
d'application du Régime des Forêts et de l'arrêté n° 0222/A/MINEF du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en oeuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, une Convention
Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;
ET

La SOCIETE FORESTIERE. WANDJA (SFW) BP. 10 110 Yaoundé, représentée par M.
WANDJA Zacharie en qualité de Directeur Général,

d'autre part.

Il a été convenu ce qui suit:
Atticle 1°: DISPOSITIONS GÉNÉRALES

al (1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter une
assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

al (2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
103500 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
N° 1090 et dont les limites sont fixées par celles de/ou des Unités Forestières d'Aménagement
N° 10 065 tel que décrit dans le plan de localisation en annexe.
Article 2 : DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans
non renouvelable. Y

Generated by CamScanner
Article 3 : CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui

comprend les clauses générales et les clauses particulières que le concessionnaire s'engage à
exécuter.

Article 4 : Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est attribuée, le
Concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes en vigueur, et
Sous le contrôle technique de l'Administration chargée des Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de coupe annuelles :

-_ l'inventaire d'aménagement à

- l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinquennal ;

= l'élaboration du plan d'opération de la première année du plan de gestion ;

-_ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année :

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation tel que défini dans le cahier des charges, ou
l'équipement éventuel d'une unité existante À

Article 5 : Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à justifier par un contrat notarié l'existence d'un partenariat avec un industriel de
Son choix, en vue de la transformation des bois issus de la concession selon les modalités
détaillées par le contrat de partenariat et conformément à la législation en vigueur.

Article 6 : DISPOSITIONS SUR L'AMÉNAGEMENT

al (1) : L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à cet
effet au concessionnaire une attestation de conformité.

al (2) : Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès l'ouverture
des deux premiers layons.

al (3) ‘ Le plan de sondage de l'inventaire d'aménagement doit être déposé à la Direction
des Forêts au moins trente (30) jours avant le début des travaux de terrain. La Direction des
Forêts dispose de 30 jours pour délivrer une attestation de conformité et passé de délai, le
concessionnaire est réputé tacitement détenteur de ladite attestation.

al (4): La vérification des travaux d'inventaire se fait dès l'ouverture du 2e layon,

conformément aux normes de vérification des travaux d'inventaire d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF, le rapport
d'inventaire et une disquette contenant la totalité des données saisies. La DF/SDIAF dispose de 45
jours pour délivrer une attestation de conformité des travaux d'inventaire d'aménagement et du
rapport d'inventaire ou pour informer le concessionnaire des corrections à apporter ou des travaux
à recommencer. :

al (5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses déclarations.

Ÿ 2

Generated by CamScanner
ù (EX
# Ki

Se RPERON

AN amenagement est ré
Re et publié

té
t

alisé conformément aux procédures d'élaboration et
eS par le Ministèro chargé des Forêts et aux documents
$ auxquels les dites procédures font référence,

RPPIQUES 8 no

8 LY Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal et
SR SET ORAN de le mremière année du plan de gestion,

amenagement doit être terminé ot déposé à l'Administration forestière six
Se 8 Meme convention

2 Th

NS A

æ& (t) RESÉOUNANS est tenu, chaque anne, de déposer à l'Administration chargée
RS FO ‘assiette annuelle de coupe el les résultats de l'inventaire d'exploitation
RUE INR RSS Peut eXcèder la superficie maximale fixée par les textes en vigueur

à (X Linventaire

E Q
KR MOMENT HS tes

Xbloitation doit être réalisé en conformité
par classes de 10 cm de diamètre,

avec les normes en vigueur

73

Sonnaire est tenu de matérialiser et de respecter les limites de chaque
xploitation, de tenir à jour les
pplication de toutes les autres
ses particulières du cahier des

aire e:

are est tenu de déposer chaque année à l'Administration chargée des
ntervention forestière un mois après la fin de l'exercice et, le rapport
St forestière au plus tard trois mois après la fin de l'année financière.

re de là présente convention est subordonnée à la production d'une pièce

ue agréée par l'autorité
nt Régime des Forêts, de

Xècution intégrale des obligations prévues à la présente convention donne lieu à la
1e Ministre chargé des Forêts, d'une attestation de conformité aux clauses de la
loitation en vue de l'obtention d'une Convention Définitive

isoire d'Exp

cution des obligations de la présente convention entraîne au terme de

nulation pure et simple.

Stre chargè des Forêts se réserve le droit d'annuler la présente convention
es dûment constatées par une commission d'experts techniques

ment le dépassement des limites des assiettes de coupe autorisées
où l8 non-paiement de l'ensemble des Charges fiscales visées à

$ signataire de la présente convention provisoire déclare avoir pris
S clauses et conditions de la convention provisoire incluant son cahier

3

Generated by CamScanner

des charges et l'annexe sur la localisation de la concession qui en font partie intégrante et déclare
en accepter sans réserve toutes les dispositions.

Article 1
Provisoir

2: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention
e d'Exploitation qui prend effet à compter de la date de signature /-

Fait à le

LU ET APPROUVÉ

POUR LA SOCIETE FORESTIERE WANDJA.
INISTRE DES FORETS

LE DIRECTEUR GENERAL

SA = pà) Cr.
AA hE fe Le \ Cévés
mt gore PYOCEE |

|
| 4
|

Generated by CamScanner

